Citation Nr: 0938391	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability.

3.  Entitlement to an increased disability rating for 
residuals of a left ankle injury, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision of the 
RO that, in pertinent part, increased the disability rating 
for residuals of a left knee injury to 20 percent; granted 
service connection for low back pain evaluated as 10 percent 
disabling effective November 2000; and denied a compensable 
disability rating for residuals of a left ankle injury.  
Service connection for post-traumatic stress disorder was 
also denied.   

In January 2005, the Veteran testified during a hearing 
before the undersigned at the RO.  

In December 2006, the Board remanded the matters for 
additional development.

In June 2009, VA's Appeals Management Center (AMC) granted 
service connection for post-traumatic stress disorder, which 
is a substantial grant of the benefit sought.  That matter is 
no longer in appellate status.  The AMC also increased the 
disability evaluation to 10 percent for residuals of a left 
ankle injury, effective July 27, 2007.  Because higher 
evaluations are available for residuals of a left ankle 
injury, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
FINDINGS OF FACT

1.  Residuals of a left knee injury are manifested by joint 
effusion, swelling, degenerative changes, and limitation of 
flexion to 120 degrees with consideration of functional loss 
due to pain; but without limitation of extension, 
instability, or subluxation.

2.  Since the effective date of the grant of service 
connection, the Veteran's low back pain has been manifested 
by slight limitation of motion, painful motion, and episodic 
flare-ups with additional functional loss due to pain; 
moderate limitation of motion, forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, severe 
intervertebral disc syndrome, ankylosis, and incapacitating 
episodes have not been demonstrated.

3.  Throughout the course of the rating period on appeal, 
residuals of a left ankle injury have been manifested by 
complete but painful to moderate limitation of motion, and 
degenerative joint disease; ankylosis or marked limitation of 
motion of the left ankle has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 
4.71a, Diagnostic Code 5260 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2002).

3.  For the period prior to July 27, 2007, the criteria for a 
disability rating of 10 percent for residuals of a left ankle 
injury are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 
4.71, Table II; 4.71a, Diagnostic Code 5271 (2009).

4.  For the period from July 27, 2007, the criteria for a 
disability rating in excess of 10 percent for residuals of a 
left ankle injury are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 
4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Code 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through May 2001, December 2004, March 2006, and 
December 2006 letters, the RO and AMC notified the Veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.  

In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
December 2006, the Veteran specifically waived RO 
consideration of additional evidence submitted.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). Where the question for consideration 
is propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Residuals of a Left Knee Injury

Service connection has been established for residuals of a 
left knee injury, effective June 1967.  The RO currently 
assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5260, pertaining to limitation 
of flexion.  A hyphenated diagnostic code reflects a rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27).
  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants no more than a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

The report of an October 2001 VA examination reveals 
complaints of left knee pain.  Range of motion of the left 
knee was from 0 degrees on extension to about 130 degrees on 
flexion, with pain.  There were no signs of instability.  X-
rays revealed degenerative changes.

In January 2005, the Veteran testified that his left knee 
caused difficulty with driving and sometimes locked; and gave 
him trouble getting into and out of vehicles.  He also 
testified that his left knee constantly ached.

The report of a July 2007 VA examination reveals complaints 
of both dull and sharp pain in the left knee.  The Veteran 
described daily flare-ups, with moderate to severe intensity, 
that lasted hours.  Precipitating factors include standing 
for several hours, or walking for more than a block.  He 
reported neither instability nor weakness, and used no 
assistive devices.  The Veteran reported fatigue after 
walking a block.  On examination, there was no redness or 
swelling, and no crepitus.  Range of motion was from 0 
degrees on extension to 135 degrees on flexion, without pain.  
There was no additional limitation of motion after repetitive 
use.  The examiner found no instability of the left knee; and 
no evidence of pain, fatigue, or incoordination with 
repetitive motion.  X-rays revealed moderate varus 
deformities and degenerative joint disease.
  
VA treatment records, dated in March 2008, reflect increasing 
left knee pain and swelling of the left knee.  The physician 
noted a small effusion palpable in the left knee; and 
tenderness over the joint space at the medial, to the 
patellar.  The assessment was internal derangement of the 
left knee with a recent flare.

The Veteran underwent arthroscopy of the left knee in October 
2008.  In November 2008, the Veteran reported swelling of his 
left knee at the operation site.  Following drainage from the 
knee, the Veteran was hospitalized for observation due to 
uncontrolled bleeding.  There was no further effusion, and 
fairly good range of motion.  He then underwent physical 
therapy.  Range of motion in December 2008 was from 0 degrees 
on extension to 125 degrees on flexion.  The Veteran was 
advised to continue physical therapy.

VA treatment records, dated in April 2009, reflect that the 
Veteran had a very slow convalescence because of degenerative 
arthritic changes.  Clear serous fluid was aspirated from the 
left knee, and cortisone was injected.  The physician 
indicated that another two-to-three months of convalescence 
was required because of the arthritic problem in the left 
knee.

Regarding flexion, the October 2001 VA examiner found flexion 
limited to 130 degrees in the left knee with pain.  In July 
2007, flexion of the left knee was limited to 135 degrees.  
During the post-surgery convalescence period in October 2008, 
flexion was limited to 125 degrees.  No examiner found any 
additional loss in the range of flexion with repetitive use 
due to pain, fatigue, weakness, or incoordination.

X-rays of the Veteran's left knee have revealed degenerative 
joint disease.  The provisions of 38 C.F.R. § 4.59 provide 
that symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  Lichetenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Here, there is no evidence of limited extension of the 
Veteran's left knee.

Regarding flare-ups, the Veteran has reported left knee pain 
with prolonged standing and walking, as well as fatigue and 
weakness.  He did not report any incapacitating episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the Veteran has 
limitation of flexion that meets or approximates the criteria 
for an increased disability rating.  His most severe 
limitation of flexion is equivalent to 120 degrees in 
flexion.  This limitation does not meet the criteria for an 
evaluation in excess of the currently assigned 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
This finding supports a conclusion that the Veteran does not 
have additional limitation of motion due to functional 
factors that would support an increased disability rating.

The Veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of left knee extension is 
not warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The Veteran has not been found to have instability or 
subluxation on VA examinations, and he has not reported any 
instability or subluxation of the left knee.  Accordingly, a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation of the left knee is not warranted.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the Veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (1996); see 
also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, 
there is insufficient objective medical evidence of atrophy, 
deformity, or weakness to support an increased disability 
rating.

While the Veteran has reported that his left knee locks on 
occasion, a 20 percent disability rating is the maximum 
allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Accordingly, an increased disability rating, alternatively, 
under Diagnostic Code 5258 is not warranted.

In this case, the Board finds that the evidence does not meet 
the criteria for a disability rating in excess of 20 percent 
for residuals of a left knee injury.  38 C.F.R. §§ 4.7, 4.21.

B.  Low Back Disability

Service connection has been established for low back pain.  
The RO has evaluated the Veteran's disability as 10 percent 
disabling initially under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5299-5295; and presently under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5237.  As noted above, a 
hyphenated diagnostic code reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).

Under former Diagnostic Code 5295, a 10 percent evaluation 
for lumbosacral strain requires characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Alternatively, the Veteran's low back pain may be evaluated 
under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, 
pertaining to limitation of motion; or under 38 C.F.R. 
§ 4.71a, former Diagnostic Code 5293 (renumbered 5243), 
pertaining to intervertebral disc syndrome.
  
Under former Diagnostic Code 5292, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating requires mild intervertebral disc syndrome.  A 
20 percent rating is assignable for moderate intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the Veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

VA treatment records, dated in August 2001, show an 
assessment of chronic low back syndrome.

During an October 2001 VA examination, the Veteran reported 
continuing low back pain related to his previous left knee 
injury.  On examination, range of motion of the lumbosacral 
spine was to about 70 degrees on forward flexion with 
moderate pain, and to about 20 degrees on extension with 
moderate pain.  The examiner noted that the Veteran could 
bend to the right and left, and twist without difficulty.  
Some tenderness was noted on the lateral compartment area of 
the left knee.  X-rays revealed straightening of the 
curvature with possibly an incomplete spondylosis at the L5 
level with a grade 1/2 spondylolisthesis.

In January 2005, the Veteran testified that he had constant 
pain in his back, and that his back pain limited his ability 
to lift objects, or to sit for any length of time.
  
During a VA examination in July 2007, the Veteran reported 
low back pain secondary to traumatic arthritis with mainly 
sacroiliac discomfort.  He did not recall injuring his back, 
and reported that he has had low back pain on the left for 
over twenty years.  He reported having stiffness in the 
spine, which was worse in the morning; and weakness and 
fatigue after walking a block or standing for more than an 
hour.  Although the Veteran reported daily flare-ups, which 
varied to severe and from minutes to hours, he was unable to 
describe decreased low back motion during flare-ups.  The 
Veteran reported precipitating factors as including lifting 
heavy objects repetitively for more than half an hour, and 
lying on the left side of the low back.  On examination, the 
Veteran had an upright posture with stable gait and bilateral 
heel toe strike with excellent push off.  He did not limp 
when walking a distance of 50 feet.

Inspection of the lumbosacral spine revealed the upper 
thoracic region had moderate kyphotic curve, which caused the 
lumbar curve to appear flattened.  There was tenderness at 
the left sacroiliac joint only with deep palpation.  No 
spasms were identified in surrounding soft tissue.  X-rays 
revealed mild rotoscoliosis with minimal degenerative change, 
and spondylosis at L5 with a grade 1/2 spondylolisthesis.  
Range of motion of the thoracolumbar spine was to 75 degrees 
on forward flexion, with pain from 50 degrees to 75 degrees.  
Extension was to 0 degrees, apparently with pain from 30 
degrees to 0 degrees.  Bending and rotation to either side 
were to 30 degrees.  There was no fatigue or incoordination 
with repetitive use.  The examiner noted that the Veteran was 
not having a flare-up at the time.

In this case, there is no evidence of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position, to warrant a disability rating in excess 
of 10 percent under former Diagnostic Code 5295.  Nor does 
the evidence reflect moderate intervertebral disc syndrome 
with recurring attacks and intermittent relief, to warrant a 
disability rating in excess of 10 percent under former 
Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Board finds that the objective evidence does not more 
nearly approximate the criteria for an initial 20 percent 
disability rating under 38 C.F.R. § 4.71a, former Diagnostic 
Code 5292, on the basis of limitation of motion and 
additional functional loss due to pain or flare-ups with 
painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  The Veteran exhibited slight 
limitation of flexion and reported daily flare-ups, but he 
could not describe the decreased motion of the low back.  The 
July 2007 examiner found flexion limited to 75 degrees, with 
pain starting at 50 degrees; and the Veteran was not 
experiencing a flare-up at that time.  His overall motion of 
the spine was quite good and the objective evidence of 
painful motion does not reflect a degree of functional 
impairment warranting a higher rating.  

The evidence does not reflect that the Veteran's low back 
pain meets or approximates the criteria for an initial 
disability rating in excess of 10 percent on the basis of 
limitation of motion and functional loss.  There is no 
showing of moderate intervertebral disc syndrome.

Moreover, the Veteran's low back pain does not meet the 
criteria for a disability rating in excess of 10 percent 
under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.21.  
The evidence shows that he can flex his thoracolumbar spine 
well beyond 60 degrees.  Higher evaluations may be assigned 
for ankylosis, but the Veteran retains significant back 
motion, and thus does not have ankylosis.  He, therefore, 
does not meet the criteria for a disability rating in excess 
of 10 percent under the General Rating Formula.  38 C.F.R. 
§§ 4.7, 4.21.

The Veteran has not had any periods of doctor-prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  No significant neurological deficits have been 
noted.  Hence, the revised rating criteria do not provide a 
basis for a disability evaluation in excess of 10 percent for 
the Veteran's low back pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim and an 
initial evaluation greater than 10 percent for low back pain 
is not warranted.  



C.  Residuals of a Left Ankle Injury

Service connection has been established for residuals of a 
left ankle injury, effective June 1967.

Effective July 27, 2007, the RO assigned a 10 percent 
disability rating for residuals of a left ankle injury under 
38 C.F.R. § 4.71a, Diagnostic Code 5399-5271, pertaining to 
limitation of motion.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In the absence of any evidence of ankylosis of the left 
ankle, consideration of Diagnostic Code 5270 for ankylosis of 
the ankle is unnecessary.
  
VA treatment records, dated in August 2001, reflect that the 
Veteran's major injury in Vietnam was to his ankle.  X-rays 
revealed post-traumatic changes around the medial malleolus 
and interosseous portion of the lower tibia, with some 
irregularity above the articular surface of the mortise.  The 
Veteran reported ongoing discomfort in the ankle, as well as 
in the distal tibial area.

The report of VA examination in October 2001 reflects that 
the Veteran walked with a mild limp, with a lagging left leg.  
On examination, there was full range of motion of the left 
ankle, with complaints of much pain.  There was no sensory 
loss in the lower extremities.  The diagnosis was traumatic 
arthritis of the left ankle.

In January 2005, the Veteran testified that he had difficulty 
walking and that his left ankle was swollen.  He testified 
that he dragged his left foot and ankle, and sometimes his 
ankle gave way and he fell.  He testified that his left ankle 
was more painful than his left knee.

During a July 2007 VA examination, the Veteran reported 
constant severe pain on the outside of the left ankle.  
Precipitating factors included standing in the morning, 
standing for prolonged periods, and walking more than a 
block.  The Veteran reported flare-ups lasting hours to days, 
during which he could not walk at all.  On examination, there 
was marked tenderness on the lateral malleolus of the left 
ankle.  Range of motion was to 15 degrees on dorsiflexion, to 
35 degrees on planter flexion, to 10 degrees on inversion 
with pain, and to 5 degrees on eversion.  There was no 
additional loss in range of motion with repetitive use.  
There was no left ankle laxity identified with manual 
manipulation.  X-rays revealed apparently healed bimalleolar 
fractures, with post-traumatic arthritis.  The examiner 
diagnosed severe left subtalar degenerative arthritis, and 
marked limited inversion and eversion range of motion in the 
left ankle.

The Board finds that the objective evidence nearly meets or 
approximates the criteria for a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, on the basis 
of painful motion and/or moderate limitation of motion 
throughout the course of the appeal.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The Veteran 
described functional impairment during flare-ups, in which he 
could not walk.  The July 2007 examination revealed mild 
limitation of plantar flexion and dorsiflexion, with marked 
limitation of eversion and inversion or an overall moderate 
limitation of function.  Accordingly, a 10 percent evaluation 
is warranted prior to July 27, 2007 and thereafter under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

Higher evaluations may be assigned for ankylosis or marked 
limitation of motion, but the Veteran retains significant 
ankle motion, and thus does not have ankylosis or marked 
limitation of motion.  He, therefore, does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.21.

Throughout the course of the rating period on appeal, the 
Veteran's symptoms have remained constant.  Accordingly, 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

D.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  






(CONTINUED ON NEXT PAGE)




ORDER

An increased disability evaluation for residuals of a left 
knee injury is denied.

An initial disability evaluation in excess of 10 percent for 
low back disability is denied.

For the period prior to July 27, 2007, a disability 
evaluation of 10 percent for residuals of a left ankle injury 
is allowed, subject to the regulations governing the award of 
monetary benefits.

For the period from July 27, 2007, a disability evaluation in 
excess of 10 percent for residuals of a left ankle injury is 
denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


